PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/109,842
Filing Date: 23 Aug 2018
Appellant(s): Schwarz, Frederick, M.



__________________
Theodore Olds
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection listed under the subheading “WITHDRAWN REJECTIONS.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection made under 35 USC 112b has been withdrawn.

(2) Response to Argument
	Rejections under 35 USC 112a - enablement
The appellant quotes the board decision Ex Parte Feulner, et al., Appeal No. 2013-010469 to establish that the board has determined that open ended ranges have been found to be enabled by the board in a previous decision.  Board decisions that are not designated as “Precedential” are not precedential.  The Board has also found that open ended ranges are not enabled in the Board decision mailed 10/27/2017 for application no. 14/134,281 the decision mailed 9/30/2020 for application no. 14/751,274.
	With regards to appellant’s argument that one of ordinary skill in the art would recognize that there is an inherent upper limit for the claimed ranges because of the practical physical limitations and basic architecture of a bypass turbine engine, Examiner disagrees.  Appellant’s arguments are mere allegations without factual support in the record. It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ716, 718 (CCPA 1965); In re Geisler,116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney 
	With regards to appellant’s argument that a person of ordinary skill in the art would recognize the inherent upper limit for the bypass ratio, number of compressor stages, gear reduction ratio, and overall pressure ratio based on the practical physical limitations and basic architecture of a bypass turbine engine, Examiner disagrees.  The second prong of the Scripps requires that the specification enables one of skill in the art to approach the upper limit.  Disclosure of the basic structure of a geared turbofan engine alone would not enable one of ordinary skill in the art to be able to determine an upper limit for the claimed bypass ratio, number of compressor stages, gear reduction ratio, and overall pressure ratio.  Assuming arguendo that there is some inherent limit for the bypass ratio, number of compressor stages, gear reduction ratio, and overall pressure ratio; appellant has not disclosed any structure that would enable one of ordinary skill in the art to determine the limits for appellant’s claimed ranges.  For example, for the bypass ratio, appellant has presented no disclosure to whether the upper limit could be 10.1 or 20.1, or some other finite number greater than the claimed lower limit.  There is nothing in appellant’s disclosure that demonstrates that appellant provides an enabling disclosure for how to even approach an upper limit.
Additionally, in at least the case of the bypass ratio and overall pressure ratio, the upper limit is not stagnant, and slowly increases as technology improves.  As an example, Warwick (attached as NPL) discloses that as technology has progressed, the practical upper limit of the bypass ratio has increased.  Improvements in material design have increased the practical limit for the bypass ratio in the past as shown by Warwick, and further advances in materials will allow the limit to further increase in the future.
With regards to appellant’s argument that the Examiner put forth no analysis regarding undue experimentation, Examiner disagrees.  In the final office action mailed 9/23/2020, the examiner addressed the undue experimentation required in the enablement rejection on pages 
With regards to appellant’s argument that the disclosed turbofan engine entitles appellant to “broad enablement” of the upper limits of the unbound ranges, Examiner disagrees.  Appellant appears to take the position that mechanical and electrical cases cannot lack enablement, and is quoting a portion of the case In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944).  The case of In re Vickers involves a broad claim being supported by a narrow embodiment.  In re Vickers is not applicable to the enablement rejection because there is no disclosure of a narrower embodiment for the open ranges claimed.

Rejections under 35 USC 103
With regards to appellant’s argument that the synergistic benefits of the claimed invention render the combination of Lammas in view of Hassel improper, Examiner disagrees.  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Paragraphs [0004], [0006]-[0008], [0040]-[0041] cited in the appeal brief do not list benefits of combining a geared fan with an integrally bladed compressor rotor.  Lammas teaches that integrally bladed rotors allow reduced weight at Col. 1, ll. 51-59, which is one of the same benefits recognized in the instant disclosure at paragraph [0042].  Hassel discloses that using a gear for the turbofan allows the use of a larger diameter fan by reducing the rotational speed of the fan (paragraph [0041] of Hassel).
With regards to appellant’s argument that Lammas does not disclose an integrally bladed low pressure compressor, Examiner disagrees.  “a drawing in a utility patent can be cited In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  In the instant case, figure 2 of Lammas clearly shows a three stage low pressure compressor (34) with each stage integrally connected to a shaft, even though the specification of Lammas is silent to the type of connection between the compressor rotors and the shaft.
Appellant’s arguments with regards to the blisk (50) on the high pressure compressor of Lammas do not relate to the low pressure compressor of Lammas.  The advantages and disadvantages of an integrally bladed disk are recognized by both Lammas, as quoted on page 10 of the appeal brief, and in the instant application at paragraphs [0040]-[0042], and do not limit the connection between the low pressure compressor rotors and the shaft in figure 2 of Lammas.
With regards to appellant’s argument that the low pressure compressor of Lammas is an integral three stage blisk and not three integrally bladed rotors, Examiner disagrees.  An integral three stage low pressure compressor comprises three rotor stages integrally connected to a shaft (as shown at 34 in figure 2 of Lammas) connected together.  Appellant draws no distinction between an integral rotor with three stages and a three stage low pressure compressor with integrally bladed rotors in the claim.  Additionally, appellant does not claim that each of the rotor stages are separately connected to the low pressure shaft.







For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.